DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or suggest a heater device comprising: a heat generation layer that has a plurality of heat generation portions configured to generate heat when energized; a pair of electrodes disposed on a first side of the heat generation layer, the pair of electrodes being spaced from each other; a detection portion configured to generate an electric field between the pair of electrodes and detect an object around the pair of electrodes; a controller configured to control an amount of electric power supplied to the plurality of heat generation portions based on a detection result by the detection portion; a heat generation portion side low thermal conductivity portion provided between the plurality of heat generation portions, thermal conductivity of the heat generation portion side low thermal conductivity portion being lower than thermal conductivity of the plurality of heat generation portions, thereby the heat generation layer having a structure configured to limit heat transfer in a plane direction of the heat generation layer; an electrode side low thermal conductivity portion provided between the pair of electrodes, thermal conductivity of the electrode side low thermal conductivity portion being lower than thermal conductivity of the pair of electrodes, thereby heat transfer in a plane direction of the pair of electrodes being limited; and an insulation board located between the plurality of heat generation portions and the pair of electrodes, wherein the plurality of heat generation portions are located on one side of the pair of electrodes, and the insulation board is located between the pair of electrodes and the plurality of heat generation portions, thereby an electric field on another side of the pair of electrodes opposite from the one side stabilize, and effects of electromagnetic noise from an area on a second side of the heat generation layer are limited, and the heat generation layer is arranged to radiate heat toward an object located in an area on the first side of the heat generation layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794. The examiner can normally be reached Monday-Friday from 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM P DUONG/Primary Examiner, Art Unit 1774